IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


KELLY ETIENNE,

             Appellant,

 v.                                                     Case No. 5D16-2097

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 2, 2016

3.800 Appeal from the Circuit Court
for Brevard County,
James H. Earp, Judge.

Kelly Etienne, Carrabelle, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

      Affirmed, without prejudice to Appellant’s ability to file a Florida Rule of Criminal

Procedure 3.800(a) motion in the lower court alleging that the sentencing judge erred in

imposing a life sentence without parole eligibility after twenty-five years as required by

section 775.082(1), Florida Statutes (1991).

SAWAYA, PALMER and BERGER, JJ., concur.